DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims
This action is in reply to the claims filed on 08/04/2022.
Claim 1 is amended. Examiner notes claim 1 is indicated as “Previously Presented” in the claims of 08/04/2022, however since the amendment of 06/21/2022 was not entered, claim 1 is considered currently amended.
Claims 1-9 are currently pending and have been allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Title


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

	The present invention is directed towards a method of digital product onboarding and distribution using a cloud service brokerage (CSB) infrastructure.
The following references have been identified as the most relevant prior art to the claimed invention: Akkiraju et al. (2017/0069011 A1); Gupte et al. (US 2016/0125489 A1); and Mangtani et al. (US 10,395,293 B1).
Akkiraju discloses creating a product model comprising a computer readable file using a product model construction tool at a vendor portal computing device, …the product model based at least in part on a first product; storing the product model at a marketplace product catalog; exporting the product model to a third-party CSB platform, wherein the CSB platform uses data from the product model for displaying an offer of the first product; exporting the product model to an ordering system; configuring an API to receive a request for integration of the first product; receiving, at the order system, the request for the first product; and fulfilling, at the order system, the request for the first product.  However, Akkiraju does not anticipate or render obvious: wherein the product model construction tool is provided via an application programming interface (API); receiving the request for integration of the first product, wherein the request includes a request product model payload; and fulfilling, at the order system, the request for integration of the first product, based at least in part on a product attribute.
Gupte teaches wherein the product model construction tool is provided via an application programming interface (API); receiving the request for the first product, wherein the request includes a request product model payload; and fulfilling the request for the first product, based at least in part on a product attribute.  However, Gupte does not anticipate or render obvious: receiving, at the ordering system, the request for integration of the first product; and fulfilling, at the order system, the request for integration of the first product.
Mangtani teaches the integration is operable to translate the third-party CSB APIs into a standard posting API of the ordering system.  However, Mangtani does not anticipate or render obvious: receiving, at the ordering system, the request for integration of the first product; and fulfilling, at the order system, the request for integration of the first product.
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	NPL Reference U (Laga, Nassim, et al.) proposes to aggregate functionally equivalent software services within one single virtual service, that is, to associate a functionality, a graphical user interface (GUI), and a set of selection rules. When an end user invokes such a virtual service through its GUI to answer his/her functional need, the software service that best responds to the end-user's selection policy is selected and executed and the result is then rendered to the end-user through the GUI of the virtual service.
NPL Reference V (Gu, Fei, Jianwei Niu, and Zhenxue He.) provides a definition of mobile cloud computing and provide an overview of state-of-the-art progress, in particular, models of mobile cloud applications. We also highlight research challenges in the area of mobile cloud computing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                         
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625